COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 VICTORY ENERGY CORPORATION,                   §              No. 08-12-00248-CV
 SMART GAS, LLC, AND HCP
 INVESTMENTS, LLC,                             §                  Appeal from

              Appellants/Cross-Appellees,      §              112th District Court

 v.                                            §           of Crockett County, Texas

 OZ GAS CORPORATION,                           §            (TC # 08-04-07047-CV)

              Appellee/Cross-Appellants.       §

                                MEMORANDUM OPINION

       There are two motions to dismiss pending before the Court. First, the Cross-Appellant,

Oz Gas Corporation has filed a motion to dismiss its cross-appeal pursuant to TEX.R.APP.P.

38.8(a)(1) because it no longer wishes to pursue the appeal.          Second, Victory Energy

Corporation, SmartGas LLC, and HCP Investments, LLC have filed a motion to dismiss Oz’s

cross-appeal for lack of prosecution. TEX.R.APP.P. 42.3(b). We grant Oz’s motion to dismiss its

cross-appeal and deny as moot the motion to dismiss the cross-appeal for want of prosecution.

Oz’s cross-appeal is hereby dismissed and costs of the cross-appeal are assessed against Oz. See

TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the

appellant).


March 28, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.